Citation Nr: 1038215	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for schizoaffective 
disorder (claimed as schizophrenia).

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The Veteran served on active duty from March 1992 to March 1996.

This case comes to the Board of Veterans" Appeals (Board) from 
November 2004 and March 2007 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

By rating action dated July 1999, the RO denied the Veteran's 
claim for service connection for bipolar disorder, depression.  
He was notified of this determination and of his right to appeal 
by a letter dated later that month, but a timely appeal was not 
received.  In March 2004, the Veteran requested service 
connection for schizophrenia.  Medical evidence in the record 
notes the Veteran was hospitalized in February 1998 for suspected 
schizophrenia, but the discharge diagnosis was amended to 
schizoaffective disorder, bipolar type.  In Boggs v. Peake, 520 
F.3d 1330, 1335 (Fed.Cir.2008), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be prejudiced by 
a prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  

The record shows the Veteran was hospitalized at a private 
facility from January to February 1998.  The report demonstrates 
the Veteran had been admitted to the Bath VA Medical Center ten 
months prior to admission.  He had been treated with neuroleptics 
at that time.  A March 1998 VA outpatient treatment note that was 
not received until 2009 reveals he had been hospitalized by the 
VA from April to May 1997.  He left due to strong paranoid 
ideation.

There is no indication in the record that the RO has attempted to 
obtain the April 1997 VA hospital report.  

In addition, the Veteran reported to the VA examiner that he is 
in receipt of Social Security Disability benefits.  Such records 
should be requested on remand.

The Board notes that the Veteran was seen in service in mid 1994 
for alcohol rehabilitation.  Mental status examination noted he 
listed his mood as depressed.  His thought content centered on 
having a drinking problem and needing rehabilitation.  He 
described auditory and visual phenomena with sleep deprivation 
and stress, but denied hallucinations, paranoia, homicidal or 
suicidal ideation.  The diagnosis was alcohol dependence.  No 
psychiatric disorders were diagnosed.  The evidence currently of 
record reveals that the Veteran was hospitalized in February 
1998, less than two years after discharge, for schizoaffective 
disorder, and may have been hospitalized 10 months prior to that.  
The Board is of the opinion that a VA examination is necessary to 
determine whether the Veteran's schizoaffective disorder arose 
during service or is otherwise related to service.

The Board also notes that it appears the Veteran was diagnosed 
with a psychosis within two years following his discharge from 
service.  If the claim for service connection for a psychiatric 
disorder is not granted on remand, then the RO/AMC should 
adjudicate an inferred claim for service connection for a 
psychosis for treatment purposes under 38 U.S.C.A. § 1702 (West 
2002).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
or more issues are inextricably intertwined if one claim could 
have significant impact on the other).  

Finally, the Board notes that effective July 13, 2010, 38 C.F.R. 
§ 3.304(f) was amended.  See 75 Fed. Reg. 39843 (July 13, 2010); 
75 Fed. Reg. 41092 (July 15, 2010).  On remand, the RO/AMC should 
consider the updated version of the regulation.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Obtain the April 1997 Bath VAMC 
hospital summary.  If the report cannot be 
obtained, the claims file should be 
annotated to reflect such and the Veteran 
notified of the inability to obtain the 
report.   

2.  The RO/AMC should obtain from the 
Social Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as well 
as the medical records relied upon 
concerning that claim.

3.  After the above has been completed to 
the extent possible and the records 
associated with the claims file, the 
Veteran should be afforded a VA psychiatric 
examination to determine the current nature 
of his psychiatric disability and for an 
opinion as to whether the current disorder 
arose during service or is otherwise 
related to service.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should be 
conducted and the results reported.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current psychiatric disorder 
(other than PTSD) arose during service or 
is otherwise related to service.  The 
examiner should provide a rationale for the 
opinions provided.

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, then the RO/AMC should 
adjudicate a claim for service connection 
for a psychosis for treatment purposes only 
under 38 U.S.C.A. § 1702 (West 2002).

5.  If the claims for service connection 
for compensation purposes for 
schizoaffective disorder and for PTSD 
remain denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, to include consideration of the 
revised version of 38 C.F.R. § 3.304(f), 
and be provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

